Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claims 1,2,4-6,8 are amended
Claims 9,10 are new
Claims 1-10 are pending


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are not persuasive.  Applicant’s amendments are addressed by the newly cited art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable over Starr 7428988 in view of Zarghami US20090006151A1 in view of Rackman 5903646

Regarding Claim 1, Starr discloses
a point-of-sales terminal that generates electric receipt data; and 
an electric receipt management server … 
wherein the point-of-sales terminal comprises a memory, and a processor configured to: 
Starr is directed to an apparatus for processing customer returns at a store.  (Starr, abstract).  Starr discloses POS terminals connected to a computer/database that houses receipt data.  (Starr, fig.11)

generate, in response to an input of a commodity code for specifying a returned commodity after sending the electric receipt data, corrected electric receipt databy excluding from the electric receipt data the commodity code of the returned commodity among commodities included in the electric receipt data 
send the corrected electric receipt data, and 
generate, in response to an input of a commodity code for specifying a returned  commodity after sending the electric receipt data, returned-commodity receipt data according to the commodity code, and a
printer configured to print a return receipt on the basis of the returned-commodity receipt data, the return receipt indicating a returned commodity; and
Starr discloses generating, storing and printing corrected receipt data when a customer returns a purchase.  “Subsequent to the purchase, when the retail customer wishes to make a return, he goes back to the store with the merchandise to be returned and his receipt. In accordance with the present invention, the store employee processing the return scans the bar code or enters the other information on the purchase identifying the unique transaction code which includes information identifying where the purchase transaction was stored in the database. Thereafter, the employee scans the price tag or barcode or punches in a code for each item to be returned. The store's computer system then searches the unique location in its database where the original transaction was stored, identifies all of the items purchased, enters them in a segregated area, and deletes each item which is being returned from the list of items in the segregated area. Thereafter, a new receipt is printed with the identical date as the original receipt but only including the items that were not returned. The store may keep, destroy or stamp a "return processed" mark on the original receipt making it unusable by the customer, leaving only the newly generated receipt with the customer. A return receipt may also be generated listing the items returned, the price of each item returned, the total amount returned and whether the return amount was paid in cash or credited to a charge card.”, Starr, col.2,lns.13-35)

the electric receipt management server comprises a memory having sections for storing a receipt number, the electric receipt data,; and 
a processor configured to: 
receive the electric receipt data, store the electric receipt data received and a receipt number thereof in the memory, receive the corrected electric receipt data, store the corrected electric receipt data received in the memory, 
Receipt data is received and stored at a server.  (“At this point in time, the database location shown in FIG. 5A contains data including a list of the items returned and the amount to be refunded. The database location corresponding to FIG. 5 provides a list of the items which were not returned. Database location 5A includes the amount of the return. That amount is subtracted from the original amount of the purchase giving the amount of the purchase price for the items not returned. The result plus any tax due on that amount is calculated using methods well know to one of ordinary skill in the art. Thereafter, a linked data area (not shown) is created in the database (150), including information from FIG. 4, but only listing the items that were not returned.”, col.5,lns.33-45).  The examiner notes that data associated with the receipt is keyed on a unique transaction ID.  (Starr, fig.4)  The examiner interprets this to be a receipt number.  



Starr does not explicitly disclose
that sends the electric receipt data to a portable terminal,
and send the corrected electric receipt data to the portable terminal.
Zarghami is directed to a receipt collection system.  (Zarghami, abstract).  Zarghami discloses that a receipt collector could collect POS receipts to store a data center where a customer can access their purchase histories.  Id.  “At the Data Center, useful data mining functions are performed on the collected receipt data. The data mining results can then be made available online via a website connected to the Data Center to vendors for inventory control and/or product sales purposes, and to customers for accessing their purchase histories and/or for customer loyalty, discount and/or reward programs.” (Zarghami, para 0011).  The examiner interprets a website interface to read on sending data to a portable device (ie. to a laptop computer or smart phone).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Starr with the web interface of Zarghami with the motivation of accessing data.  Id.

Starr does not explicitly disclose

and a flag indicating whether to permit display of each of the electric receipt data
when a receipt number of the corrected electric receipt data received exists in the memory, change a flag of the electric receipt data having the same receipt number so that the electric receipt data becomes nonbrowsable, and
The examiner notes that Starr discloses a system where the receipt for a unique transaction ID may be modified, such that items that have been returned by the customer no longer appear on the latest version of a purchase receipt.   (see above).   However, Starr does not disclose that the data is flagged in the claimed manner.   Rackman is directed to an access control system for legal documents.  (Rackman, abstract).  Rackman discloses that similar to Starr, the an original document data may exist, but a redacted version may be the version to be viewed.  Rackman discloses that a database flag may be set such that the original document (keyed on unique Bates Number) is stored, but the new redacted form is the one produced.   (Rackman, col.6, lns.15-30, “Field 2 consists of two bits, a redaction-exists flag, and a this-is-it flag. The former flag is a 1 if the document is being produced to opposing counsel in redacted form. As discussed above, what is actually produced is an image pair--an encrypted unredacted image, and an unencrypted redacted image. (Even the latter image may have been encrypted with a confidentiality encryption key, and the former image may have been doubly encrypted if it is confidential.) The second flag identifies a particular image as one of these two forms. If the this-is-it flag is a 1, then the associated image is in redacted form; if the flag is a 0, then the associated image is not redacted (although it will be encrypted). If the redaction-exists flag is a 0, then there is only one associated (unredacted) image, and the value of the this-is-it flag is irrelevant.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Starr and Zarghami with the flag of Rackman with the motivation of controlling access to documents.  (Rackman, background).  


Regarding Claim 2, Starr, Zarghami and Rackman disclose  the system of claim 1.
wherein the printer prints the returned-commodity receipt data to which information representing the returned commodity is added.
See prior art rejection of claim 1

Regarding Claim 3, Starr, Zarghami and Rackman disclose  the system of claim 1.
wherein the processor of the point-of-sales terminal is further configured to: 
generate electric returned-commodity receipt data on the basis of the returned-commodity receipt data, and 
send the electric returned-commodity receipt data; and 
the processor of the electric receipt management server is further configured to: receive the electric returned-commodity receipt data, and send the electric returned-commodity receipt data to the portable terminal. 
See prior art rejection of claim 1

Regarding Claim 4, Starr, Zarghami and Rackman disclose  the system of claim 1.
wherein the processor of the point—of-sales terminal is further configured to:

generate, in response to an input of a commodity code for specifying a returned commodity after sending the electric receipt data to an external device, 
corrected receipt data excluding a commodity with the commodity code, and
See prior art rejection of claim 1

generate electric corrected receipt data from the corrected receipt data when the corrected receipt data contains customer specification information for specifying a customer.
(Starr, fig.9, displaying receipt with charge account information)

Regarding Claim 5-8,
See prior art rejection of analogous claims 1-4

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Starr 7428988 in view of Zarghami US20090006151A1 in view of Rackman 5903646 in view of Cheng 20120271725

Regarding Claim 9, Starr, Zarghami and Rackman disclose the system of claim 1.
wherein, when storing the corrected electric receipt data in the memory and changing the flag stored in the memory so that the electric receipt data becomes nonbrowsable, 
See prior art rejection of claim 1.

Starr does not explicitly disclose
the electric receipt management server sends a message indicating that the corrected electric receipt data is browsable to the portable terminal.
Cheng is directed towards a POS receipt management system.  (Cheng, abstract).  Cheng discloses that receipt information is transmitted to a server and subsequently pushed to a consumer device.  (Cheng, para 0015, “In one embodiment the POS appliance is Internet-connected, the transaction information is transmitted to a third-party server in the Internet and a transaction ID is transmitted via the peripheral device to the consumer's portable communication device, enabling the consumer to download the transaction information from the third party server. In some cases the transaction data may be pushed by the third-party server to an internet-connected appliance selected by the consumer.”).  As Starr discloses updating stored receipt information to reflect a return transaction and Rackman discloses that a document update could entail setting a flag, subsequently sending the receipt information to a customer terminal is believed obvious.  The examiner interprets a return receipt transaction to merely be another type of transaction information that may be sent to a server and forwarded to a customer.  Sending an updated receipt to a customer would be an indication that the “corrected” (e.g., updated) receipt is now browsable.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Starr, Zarghami and Rackman with the message of Cheng with the motivation of distributing receipt information.  (Cheng, background)

Regarding Claim 10,
See prior art rejection of claim 9.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687